Citation Nr: 0402692	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-10 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder (PTSD).

5.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May 1988 to May 1992.  He had service in 
Southwest Asia during the Persian Gulf War.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The issues of entitlement to service connection for bilateral 
hearing loss disability, sinusitis, and psychiatric 
disability, and the issue of entitlement to a permanent and 
total disability rating for pension purposes are the subjects 
of a remand at the end of this decision.


FINDING OF FACT

The veteran's tinnitus was first manifested in service.


CONCLUSION OF LAW

Tinnitus is the result of disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  That law also eliminated 
the concept of a well- grounded claim and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2003).

Because the only claim decided in this appeal is resolved 
entitrely in the veteran's favor, the proper application of 
VCAA is not for consideration at this time.


II.  The Facts and Analysis


The veteran seeks entitlement to service connection for 
tinnitus.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
There must be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A review of the evidence discloses that the veteran entered 
service with hearing loss disability and a history of ear 
problems, including drainage, as a child.  There was, 
however, no evidence of tinnitus.  

During service, the veteran's primary military occupational 
specialty was as an aircraft maintenance technician aboard an 
aircraft carrier.  His duties involved significant noise 
exposure, and in January and March 1990, he complained of 
tinnitus.  Although such disorder was not present at the time 
of his service separation examination, recent evidence 
suggests that tinnitus is still present (e.g. VA outpatient 
record reflecting the veteran's treatment in February 2001).  
Indeed, following a VA audiologic examination in November 
2001, the examiner concluded that the veteran had bilateral 
tinnitus due to working around aircraft.  While that opinion 
was not rendered until many years after service, there is no 
affirmative evidence to the contrary.  As such it is 
sufficient to demonstrate a nexus between the veteran's 
current complaints of tinnitus and his duties in service.  
Accordingly, service connection for tinnitus is warranted.  
To that extent, the appeal is granted.

ORDER

Entitlement to service connection for tinnitus is granted.



REMAND

The veteran also seeks entitlement to service connection for 
hearing loss disability.  Such disability was also reported 
during his service entrance examination; and, therefore, he 
seeks service connection on the basis of aggravation.  
38 C.F.R. § 3.306(a).  As noted above, the veteran's duties 
during service involved a high degree of noise exposure.  
Indeed, during that time, he underwent extensive audiometric 
testing.  

In November 2001, the veteran underwent a VA audiologic 
examination.  Following that examination, the examiner stated 
that it was as likely as not that a minimal amount of the 
veteran's hearing loss was due to his work on an aircraft 
carrier in service.  He also stated, however, that he was 
more inclined to believe that the veteran's hearing loss was 
a carry over from early childhood ear problems.  

After reviewing the report of the November 2001 VA 
examination, it is unclear whether there was an increase in 
service in the pathology underlying the veteran's pre-service 
hearing loss disability.  It is also unclear that if there 
was such an increase during service, whether it was due to 
the natural progress of the disease.

Finally, the veteran seeks entitlement to a permanent and 
total disability rating for pension purposes.  The evidence 
shows that he last worked at North American Precision 
Casting; however, there is no evidence associated with the 
end of his employment.  

Subject to income and estate limitations, pension is payable 
to a veteran who has served for 90 days or more during a 
period of war and who is permanently and totally disabled 
from non-service-connected disability which is not the result 
of the veteran's willful misconduct.  38 U.S.C.A. § 1521.  
The veteran in the present case satisfies the requirement of 
serving during a period of war, under 38 C.F.R. § 3.2(f).  
Therefore, the issue of entitlement to a pension rating turns 
on whether he is now found to be permanently and totally 
disabled.  

The Court has provided specific guidance on how a permanent 
and total disability rating for pension purposes should be 
adjudicated.  Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992); and Brown v. Derwinski, 2 
Vet. App. 444 (1992).  Analytical steps include the 
following:  a) assisting the veteran in developing the 
record; b) compiling a list of the veteran's disabilities; c) 
assigning a rating for each disability; d) combining the 
ratings under 38 C.F.R. § 4.25; e) applying the "average 
person" test of 38 U.S.C.A. §§1502(a)(1) and 38 C.F.R. 
§ 4.15; f) applying 38 C.F.R. § 4.17; and, if necessary, g) 
assessing any extraschedular considerations under 38 C.F.R. § 
3.321(b)(2).  Where the veteran has two or more disabilities, 
one must be ratable at 40 percent or more, and there must be 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.17.  In instances where 
percentage ratings for one or more of the veteran's 
disabilities has not been assigned by the RO, further 
development is required so that the Board can undertake the 
review process set out by the Court.  See Roberts.  Even in 
cases where the RO has identified a disability and assigned a 
rating, further development may be required in order to apply 
the rating criteria by which the identified disability is 
evaluated.  

In July 2000, the veteran was found to have the following 
disabilities:  dysthymia, evaluated as 30 percent disabling; 
chronic lumbosacral strain, evaluated as 10 percent 
disabling; chronic cervical strain, evaluated as 10 percent 
disabling; hearing loss disability, evaluated as 
noncompensable; tinnitus, evaluated as noncompensable; 
sinusitis, evaluated as noncompensable; and PTSD, evaluated 
as noncompensable.  The RO denied the veteran's claim of 
entitlement to VA pension benefits on the basis that he did 
not meet the percentage requirements of 38 C.F.R. § 4.17 and 
that he was not unemployable by virtue of permanent 
disability, considering his age, education, and previous work 
experience.  

In August 2002, the RO confirmed the denial of VA pension 
benefits.  In addition to those previously mentioned, the 
veteran had the following disabilities:  hypertension, 
evaluated as 10 percent disabling; coronary artery disease, 
evaluated as noncompensable; weight fluctuation, claimed as 
due to an undiagnosed illness contracted as a result of his 
participation in the Persian Gulf War and evaluated as 
noncompensable; gastrointestinal symptoms, claimed as due to 
an undiagnosed illness contracted as a result of his 
participation in the Persian Gulf War and evaluated as 
noncompensable; and a scar on his forehead, evaluated as 
noncompensable.  The rating for the previously mentioned 
tinnitus was raised from noncompensable to 10 percent.  In 
any event, the RO noted that the veteran again failed to meet 
the percentage requirements of 38 C.F.R. § 4.17.  The RO also 
noted that since September 2001, the veteran had been able to 
secure employment.  

During his hearing on appeal, the veteran testified that he 
had last held a steady job in 1998.  He noted that such 
employment ended when he was electrocuted during the 
performance of that job.  He stated that since that time, he 
had been unemployed and unemployable.  

In a decision, issued in June 2002, a United States 
Administrative Law Judge with the Social Security 
Administration granted the veteran's claim of entitlement to 
Social Security disability benefits for the period from 
January 2000 to September 2001.  Evidence used to support 
that decision included many medical records and reports which 
have not been associated with the veteran's claims folder.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's spine (68 
Fed. Reg. 51454-51456 (August 27, 2003)); hearing loss 
disability (amendments to 38 U.S.C.A. § 1160, effective 
December 6, 2002; See Veterans Benefits Act of 2002, Pub. L. 
No. 107-330, 116 Stat. 2820 (Dec. 6, 2002)); and skin (67 
Fed. Reg. 49590-49599 (July 31, 2002)).  Inasmuch as the 
veteran's claim entitlement to VA pension benefits was filed 
before the regulatory changes occurred, he is entitled to 
application of the version most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see also VAOPGCPREC 
3-00 and 7-03.

Because additional medical reports may be added to the 
record, the veteran must be afforded new psychiatric and 
sinus examinations based on the entire medical records.  In 
accordance with the provisions of 38 U.S.C.A. § 5103A(d), 
such examinations, based on the veteran's complete medical 
history, are needed to decide the veteran's claims.

In light of the foregoing, further development of the record 
is warranted prior to further appellate consideration by the 
Board.  Accordingly, this case is REMANDED for the following 
actions:

1.  Ensure that all provisions fo VCAA 
are properly applied in the development 
of the veteran's claims.

2.  Contact the veteran and request that 
he provide a history of any recent 
employment which was terminated due to 
disability and/or any unsuccessful 
attempts to obtain employment due to 
disability.  Such history should include, 
but is not limited to, that associated 
with the veteran's employment at North 
American Precision Casting.  Thereafter, 
request that the employers/prospective 
employers provide documentation relevant 
to those terminations or rejections.  
Such documents should include, but are 
not limited to, medical records; 
attendance records; job descriptions; 
reports of duty limitations or job 
changes; reports of altercations with 
peers, superiors, or subordinates; 
reports of disciplinary action; 
counseling statements; customer letters; 
claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement.  If the 
employer/former employers do not have 
such documents, request that the 
employer/former employers provide a 
statement on business letterhead 
stationary addressing the foregoing 
concerns.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  Contact the Social Security 
Administration and request that it 
provide copies of the evidence, including 
the listed medical records, associated 
with the June 2002 award of disability 
benefits.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.  

4.  Schedule the veteran for an 
audiologic examination to determine the 
nature, etiology, and extent of any 
hearing loss disability found to be 
present.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  If hearing loss 
disability is found, the examiner must 
render an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
during service, the veteran's pre-service 
defective hearing underwent an increase 
in disability during service.  That is, 
during service, did the veteran's pre-
service hearing loss disability undergo 
an increase in the underlying pathology, 
as opposed to temporary or intermittent 
flare-ups.  The rationale for all 
opinions must be set forth in writing.

5.  When the requested actions have been 
completed, undertake any other indicated 
development, including, but not limited 
to, the scheduling of any necessary VA 
examinations to determine the veteran's 
ability to work.  Then, readjudicate the 
issues of entitlement to service 
connection for hearing loss disability 
and entitlement to a permanent and total 
disability rating for pension purposes.  
With respect to the veteran's pension 
claim, ensure that the following steps 
are performed.  

a.  Assign a rating to each of the 
veteran's disabilities in accordance 
with the Schedule for Rating 
Disabilities and then combine those 
ratings under 38 C.F.R. § 4.25 
(2003).

b.  Consider whether the "average 
person" test is applicable.  38 
U.S.C.A. § 1502(a)(1) (West 2003); 
38 C.F.R. § 4.15 (2003); Talley v. 
Derwinski, 2 Vet. App. 282 (1992); 
Brown v. Derwinski, 2 Vet. App. 444 
(1992).

c.  If pension benefits remain 
denied, consider whether both the 
percentage requirements under 38 
C.F.R. § 4.16 (2003) and the 
permanency requirement under 
38 C.F.R. § 4.17 (2003) are met; 
and, if so, whether the veteran is 
unemployable as a result of what the 
Court has referred to as "lifetime" 
disabilities.  Brown, 2 Vet. App. at 
447.

d.  If pension benefits still remain 
denied, and the veteran has not been 
found to meet the percentage 
requirements under 38 C.F.R. § 4.16, 
consider whether he nevertheless 
meets the criteria for a 
determination of "unemployability" 
under 38 C.F.R. § 3.321(b)(2) 
(2000).

e.  In arriving at its decision on 
pension benefits, report any 
disabilities which are not ratable 
for pension purposes, because they 
are due to the veteran's own willful 
misconduct.  Reasons and 

bases supporting any such conclusion 
must be set forth.

6.  Schedule the veteran for a VA 
psychiatric examination.  The entire 
record, including all evidence added to 
the claims folder in accordance with 
paragraphs 1 through 5, above, must be 
made available to the examiner.  Based on 
the examination findings and the 
information in the claims folder, the 
report of the examination must include 
responses to each of the following items:

	a.  State the diagnoses of all 
psychiatric disorders the veteran 
currently has.

	b.  For each diagnosis reported in 
response to item a, above, state whether 
it is at least as likely as not that the 
psychiatric disorder is the result of a 
disease, injury, or other incident in 
service.

7.  Schedule the veteran for a VA 
examination to deermine the nature and 
etiology of any sinus disorders the 
veteran currently has.  The entire 
record, including all evidence added to 
the claims folder in accordance with 
paragraphs 1 through 5, above, must be 
made available to the examiner.  Based on 
the examination findings and the 
information in the claims folder, the 
report of the examination must include 
responses to each of the following items:

	a.  State the diagnoses of all sinus 
disorders the veteran currently has.

	

b.  For each diagnosis reported in 
response to item a, above, state a 
medical opinion as to the time of onset 
of the first clinical manifestations of 
the disorder.

	c.  If the time of onset of the 
first clinical manifestations of any of 
the veteran's sinus disorders was before 
he began active service in May 1988, for 
each such disorder, state a medical 
opinion as to whether there was an 
increase in the severity of the disorder 
in service, and, if so, whether such 
increase in severity was beyond the 
natural progression of the disorder.

	d.  For each disorder reported in 
response to item a, above, that did not 
have its first clinical manifestations 
before service, state a medical opinion 
as to whether it is at least as likely as 
not that the disorder is the result of a 
disease or injury the veteran had in 
service.

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issues.  It must be emphasized, however, that 




the veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded for 
development.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



